A motion is made to postpone the argument of this cause on the ground that it was inconvenient for one of the parties to prepare for the hearing. Our rules prescribe the only cases in which we can postpone arguments. It is the right of parties who have interests dependent on our decision, to claim that their causes shall be heard when reached in their regular order upon the calendar. If the opposite party is unfortunately unprepared, he is at liberty, under the rule, to submit a printed argument. It is better to adhere to the rule than to permit the course of justice to be delayed by the recognition of exceptional causes of postponement, for which no provision is made, and which are necessarily dependent on the exercise of discretion, defined by no regulation, and subject to no limitation. *Page 685